UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53298 ATLAS THERAPEUTICS CORPORATION (Exact name of registrant as specified in its charter) Nevada 90-0772394 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 45 Horsehill Road, Suite 106 Cedar Knolls, NJ. 07927 (Address of Principal Executive Offices) (973) 509-0444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer oAccelerated filer oNon-accelerated filer xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x As of May 1, 2012, the registrant had 79,938,997 shares of common stock outstanding. INDEX Page PART 1-FINANCIAL INFORMATION 2 Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 2 Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2012 and 2011 and the period from inception (April 11, 2007) to March 31, 2012 3 Consolidated Statement of Changes in Stockholders’ Equity (unaudited) for the period from inception (April 11, 2007) to March 31, 2012 4 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2012 and 2011 and the period from inception (April 11, 2007) to March 31, 2012 5 to 6 Notes to Consolidated Financial Statements 7 to 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 to 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Control and Procedures 23 PART II-OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ATLAS THERAPEUTICS CORPORATION AND SUBSIDIARY (a development stage company) CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable Inventories Deferred financing cost Prepaid expenses and other current assets Total current assets Fixed assets, net of accumulated depreciation of $489 Intellectual property Security deposits - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Note payable for acquisition of intellectual property - Convertible notes payable Accrued interest Accounts payable and accrued expenses -related parties Loans payable - Notes payable - directors Note payable Total current liabilities Derivatives liability Total liabilities Stockholders' equity Preferred stock, $.001 par value; 25,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.001 par value, 300,000,000 shares authorized; 77,588,997 shares issued and outstanding at March 31, 2012 66,813,997 shares issued and outstanding at December 31, 2011 Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements 2 ATLAS THERAPEUTICS CORPORATION AND SUBSIDIARY (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS April 11, 2007 (Inception Date) Three Months Ended March 31, to March 31, Revenue $ $
